DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 16-26 in the “Response to Restriction Requirement” filed on 10/30/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 16-28 pending for prosecution, wherein claims 27-28 are withdrawn from further consideration, and claims 16-26 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 16, 18, 19, 22, and 24 are rejected under 35 U.S.C.103 as being unpatentable over Yamane et al. (US 20040201029 A1; hereinafter Yamane), in view of Ryu et al. (US 20140273318 A1; hereinafter Ryu). 
Regarding claim 16, Yamane teaches a method of attaching a semiconductor chip to a lead frame, comprising (see the entire document, specifically Fig. 1; [0108+], and as cited below), comprising:
A) providing a semiconductor chip (1; Fig. 1; [0108]), 
B) applying a solder metal layer sequence ({6a, 6b, 6c, 4}; [0109]) on the semiconductor chip (1), 
C) providing a lead frame (22; [0116]; copper; see [0035] of the “Specification” of the instant disclosure where it states that “The lead frame can comprise copper”; therefore, it is construed that layer 22 which comprises of copper is lead frame), 
D) applying a metallization layer sequence ({8c, 8b, 8a}; [0115]) on the lead frame (22), 
E) applying the semiconductor chip (1; Fig. 1 in view of Fig. 2; see [0118, 0125-0126]) on the lead frame (22) via the solder metal layer sequence ({6a, 6b, 6c, 4}; [0109]) and the metallization layer sequence ({8c, 8b, 8a}; [0115]), and 
F) heating ([0125-0126]) the arrangement produced under E) to attach the semiconductor chip (1) to the lead frame (22), 
wherein the solder metal layer ({6a, 6b, 6c, 4}; [0109]) sequence comprises: 
a first metallic layer (4; [0109]) (see below for “comprising an indium-tin alloy”), 
(see below for “a barrier layer arranged above”) the first metallic layer (4), and
a second metallic layer comprising gold (6c; [0109]; gold) arranged between (see below for “the barrier layer”) and the semiconductor chip (1).  


Yamane does not expressly disclose “(wherein the solder metal layer sequence comprises: a first metallic layer) comprising an indium-tin alloy”, “a barrier layer arranged above (the first metallic layer), (and a second metallic layer comprising gold) arranged between) the barrier layer (and the semiconductor chip)”.
However, in the analogous art, Ryu teaches a method of forming a metal bonding layer includes forming a first bonding metal layer and a second bonding metal layer ([Abstract]), wherein (Fig. 14; [0036+]) a second bonding metal layer (722; Fig. 14; [0117]) includes a first reaction layer (722a; [0117]) and a second reaction layer (722b; [0117]), and reaction delaying layer (725; [0117]) may be located between the first reaction layer (722a; [0117]) and the second reaction layer (722b; [0117]), where the  first reaction layer (722a; [0118]) comprises of gold, the second reaction layer (722b; [0118]) comprises of an indium (In) and tin (Sn) alloy, and the reaction delaying layer (725; [0119]) comprises of titanium. And a first bonding metal layer (712; Fig. 14; [0117]) includes a first reaction layer (712a; [0117]) and a second reaction layer (712b; [0117]), and reaction delaying layer (715; [0117]) may be located between the first reaction layer (712a; [0117]) and the second reaction layer (712b; [0117]), where the  first reaction layer (712a; [0118]) comprises of nickel, the second reaction layer (712b; [0118]) comprises of gold. Subsequently, the permanent substrate (705; [0120]) may be disposed on the second conductive semiconductor layer (704) such that the first and second bonding metal layers (712) and (722) face each other, and heat may be applied thereto to melt the first and second bonding metal layers (712) and (722), thereby forming a eutectic metal bonding layer EM ([0120]). 

Yamane’s solder layer comprising of gold and tin alloy with Ryu’s second reaction layers comprising an alloy of gold and tin or an alloy of indium and tin ([0118]), because they have equivalent properties, as recognized by Ryu’s second reaction layers comprising an alloy of gold and tin or an alloy of indium and tin ([0118]), whereas modified substitute Yamane’s solder layer comprising of gold and tin alloy  ([0109]), where an epoxy is a resin. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], and to incorporate Ryu’s reaction delaying layer into Yamane’s method, 
and thereby, modified Yamane’s (by Ryu) method will have 
wherein the solder metal layer (Yamane {6a, 6b, 6c, 4}; Fig. 1; [0109] in view of Ryu {722a, 725, 722b}; Fig. 14; [0117-0119]) sequence comprises: 
a first metallic layer (Yamane 4; [0109] in view of a material of Ryu 722b; [0118]; indium tin alloy) comprising an indium-tin alloy (in view of a material of Ryu 722b; [0118]; indium tin alloy), 
a barrier layer (in view of Ryu 725; [0119]; titanium) arranged above the first metallic layer (Yamane 4; [0109] in view of a material of Ryu 722b; [0118]; indium tin alloy), and
a second metallic layer comprising gold (Yamane 6c; [0109]; gold in view of Ryu 722a; [0118]; gold) arranged between the barrier layer (in view of Ryu 725; [0119]; titanium)  and the semiconductor chip (Yamane 1).  


The ordinary artisan would have been motivated to modify Yamane in the manner set forth above, at least, because this inclusion provides a reaction delaying layer that helps delay a reaction between second reaction layers may move to first reaction layers, to secure time sufficient for the movement thereof such that the filling may overall be enhanced (Ryu [0120]).
Regarding claim 18, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the barrier layer (in view of  Ryu 725; [0119]; titanium) includes (nickel), titanium (in view of  Ryu 725; [0119]; titanium), (platinum or a titanium compound).
Regarding claim 19, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein, in step F), 
(see below for “a connection layer sequence is formed between”) the lead frame (Yamane 22; Fig. 1; [0116]) and the semiconductor chip (Yamane 1; Fig. 1; [0108]), and 
(see below for “the connection layer sequence comprises: a first intermetallic layer comprising indium and nickel or indium, tin and nickel, -3- EAST\168638035.1a second intermetallic layer comprising indium and nickel: indium and titanium; indium and a titanium compound; indium and platinum; indium, tin and nickel; indium, tin and titanium; indium, tin and a titanium compound or indium, tin and platinum, and a third intermetallic layer comprising indium and gold or indium. tin and gold”).  
As noted above, modified Yamane (by Ryu) does not expressly disclose “a connection layer sequence is formed between (the lead frame and the semiconductor chip), and the connection layer sequence comprises: a first intermetallic layer comprising indium and nickel or indium, tin and nickel, -3- EAST\168638035.1a second intermetallic layer comprising indium and nickel: indium and titanium; indium and a titanium compound; indium and platinum; indium, tin and nickel; indium, tin and titanium; indium, tin and a titanium compound or indium, tin and platinum, and a third intermetallic layer comprising indium and gold or indium. tin and gold”.
However, Ryu further teaches the first and second bonding metal layers (712; Fig. 14; [0120]) and (722) face each other, and heat may be applied thereto to melt the first and second bonding metal layers (712) and (722), thereby forming a eutectic metal bonding layer EM. The molten second reaction layers (712b) and (722b) may move to react with the first reaction layers (712a) and (722a), respectively, to thereby form a eutectic metal, where such a eutectic metal bonding layer may be usefully applied to other various semiconductor light emitting devices ([0124]), where eutectic metal bonding layer EM may be formed of a eutectic metal resulting from a reaction between molten metal (including alloys) and may be a eutectic metal containing a metal selected from tin (Sn), indium (In), zinc (Zn), bismuth (Bi), lead (Pb), nickel (Ni), gold (Au), platinum (Pt), copper (Cu), cobalt (Co), or alloys thereof ([0133]). In the embodiments illustrated in FIGS. 14A to 15B, a metal bonding layer and a eutectic metal bonding layer (a bonding system) according to various examples with reference to FIGS. 6 to 13 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ryu’s reaction delaying layer into modified Yamane’s (by Ryu) method, and thereby, modified Yamane’s (by Ryu) method will have 
wherein, in step F), 
a connection layer sequence (in view of Ryu EM4; Fig. 9D; [0091] in view of [0135, 0133]) is formed between the lead frame (Yamane 22; Fig. 1; [0116]) and the semiconductor chip (Yamane 1; Fig. 1; [0108]), and 
the connection layer sequence (in view of Ryu EM4; Fig. 9D; [0091] in view of [0135, 0133]) comprises: 
a first intermetallic layer (in view of Ryu R22; Fig. 9D; [0091] in view of [0135, 0133]; see [0133]) comprising (indium and nickel) or indium, tin and nickel (Ryu see [0133]; indium tin nickel alloy), -3- 
EAST\168638035.1a second intermetallic layer (in view of Ryu R22’; Fig. 9D; [0091] in view of [0135, 0133]; see [0133]) comprising (indium and nickel): (indium and titanium); (indium and a titanium compound); (indium and platinum); indium, tin and nickel (Ryu see [0133]; indium tin nickel alloy); (indium, tin and titanium); (indium, tin and a titanium compound) or (indium, tin and platinum), and 
Ryu R21; Fig. 9D; [0091] in view of [0135, 0133]; see [0133]) comprising (indium and gold) or indium, tin and gold (Ryu see [0133]; indium tin gold alloy).
The ordinary artisan would have been motivated to modify Yamane in the manner set forth above, at least, because this inclusion provides a eutectic metal bonding layer EM having an excellent bonding strength through a filling effect using the reaction delay, where the eutectic metal bonding layer EM suppresses the generation of voids and a solid eutectic metal bonding layer EM may be formed by appropriately filling even a relatively small space, and bonding reliability may be significantly enhanced (Ryu [0050, 0123]).
Regarding claim 22, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the barrier layer (in view of  Ryu 725; [0119]; Claim 13; titanium; 10 angstroms to 1000 angstroms) has a layer thickness of 5 nm to 200 nm (see Claim 13; where some of the values from a thickness range of 10 angstroms to 1000 angstroms, specifically 50 angstroms to 1000 angstroms, are within the claimed thickness range; see MPEP § 2144.05.I for “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 24, modified Yamane (by Ryu) teaches all of the features of claim 16.
Yamane (by Ryu) further teaches wherein the first metallic layer (Yamane 4; [0109] in view of a material of Ryu 722b; [0118]; indium tin alloy) has a layer thickness of 750 nm to 3 um (Yamane 4; [0109]; 3 .mu.m).  
3.	Claims 17, 20, 21, and 26 are rejected under 35 U.S.C.103 as being unpatentable over Yamane et al. (US 20040201029 A1; hereinafter Yamane), in view of Ryu et al. (US 20140273318 A1; hereinafter Ryu), further in view of Wang et al. (US 20140312476 A1; hereinafter Wang). 
Regarding claim 17, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the metallization layer sequence (Yamane {8c, 8b, 8a}; [0115]) comprises a first layer (Yamane 8a; Fig. 1; [0115]) (see below for “comprising nickel”) arranged above the lead frame (Yamane 22; Fig. 1; [0116]).  
As noted above, modified Yamane (by Ryu) does not expressly disclose “(wherein the metallization layer sequence comprises: a first layer) comprising nickel (arranged above the lead frame)”.
However, in the analogous art, Wang teaches packaging structure includes a metal substrate ([Abstract]), wherein (Fig. 4; [0110+]) a first metal layer (13; Fig. 3; [0115-0116]) is provided on a metal substrate (10; Fig. 3; [0110]), which is provided for the lead frame manufacturing and packaging process. The first metal layer (13; Fig. 3; [0115-0116]) may include, from bottom to the top, a total of five layers of nickel, copper, nickel, palladium, and gold. 
Yamane’s (by Ryu) first layer and second layer material in view of Wang’s first metal layer comprising nickel palladium, and gold, and thereby, modified Yamane’s (by Ryu and Wang) device will have wherein the metallization layer sequence (Yamane {8c, 8b, 8a}; Fig. 1;  [0115]) comprises: a first layer (Yamane 8a; Fig. 1;  [0115] in view of material of Wang 13; Fig. 3; [0115-0116]; bottommost layer comprising of nickel above lead frame) comprising nickel (in view of material of Wang 13; Fig. 3; [0115-0116]; bottommost layer comprising of nickel) arranged above the lead frame (Yamane 22; Fig. 1; [0116]).
The ordinary artisan would have been motivated to modify Yamane in the manner set forth above, at least, because this inclusion provides a first metal layer may provide different functionalities, such as, in a five-layer structure ( nickel, copper, nickel, palladium, and gold), the bottom layer of nickel may be used as an erosion resistant and barrier layer (Wang [0116]).
Regarding claim 20, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the metallization layer sequence (Yamane {8c, 8b, 8a}; Fig. 1;  [0115]) comprises: a first layer (Yamane 8a; Fig. 1;  [0115]) (see below for “comprising nickel”) arranged above the lead frame (Yamane 22; Fig. 1; [0116]), a second layer (Yamane 8b; Fig. 1;  [0115]) (see below for “comprising palladium”)  arranged above the first layer (Yamane 8a; Fig. 1;  [0115]), and a third layer (Yamane 8c; Fig. 1;  [0115]; gold) comprising gold arranged above the second layer (Yamane 8b; Fig. 1;  [0115]). 
Yamane (by Ryu) does not expressly disclose “(wherein the metallization layer sequence comprises: a first layer) comprising nickel (arranged above the lead frame), (a second layer) comprising palladium (arranged above the first layer), (and a third layer (Yamane 8c; Fig. 1; [0115]; gold) comprising gold arranged above the second layer)”.
However, in the analogous art, Wang teaches packaging structure includes a metal substrate ([Abstract]), wherein (Fig. 4; [0110+]) a first metal layer (13; Fig. 3; [0115-0116]) is provided on a metal substrate (10; Fig. 3; [0110]), which is provided for the lead frame manufacturing and packaging process. The first metal layer (13; Fig. 3; [0115-0116]) may include, from bottom to the top, a total of five layers of nickel, copper, nickel, palladium, and gold. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Yamane’s (by Ryu) first layer and second layer material in view of Wang’s first metal layer comprising nickel palladium, and gold, and thereby, modified Yamane’s (by Wang) device will have wherein the metallization layer sequence (Yamane {8c, 8b, 8a}; Fig. 1;  [0115]) comprises: a first layer (Yamane 8a; Fig. 1;  [0115] in view of material of Wang 13; Fig. 3; [0115-0116]; bottommost layer comprising of nickel above lead frame) comprising nickel (in view of material of Wang 13; Fig. 3; [0115-0116]; bottommost layer comprising of nickel) arranged above the lead frame (Yamane 22; Fig. 1; [0116]), a second layer (Yamane 8b; Fig. 1;  [0115] in view of material of Wang 13; Fig. 3; [0115-0116]; palladium layer below the gold layer) comprising palladium (in view of material of Wang 13; Fig. 3; [0115-0116]; palladium layer below the gold layer) arranged above the first Yamane 8a; Fig. 1;  [0115] in view of material of Wang 13; Fig. 3; [0115-0116]; bottommost layer comprising of nickel above lead frame), and a third layer (Yamane 8c; Fig. 1;  [0115]; gold) comprising gold arranged above the second layer (Yamane 8b; Fig. 1;  [0115] in view of material of Wang 13; Fig. 3; [0115-0116]; palladium layer below the gold layer). 
The ordinary artisan would have been motivated to modify Yamane in the manner set forth above, at least, because this inclusion provides a first metal layer may provide different functionalities, such as, in a five-layer structure ( nickel, copper, nickel, palladium, and gold), the bottom layer of nickel may be used as an erosion resistant and barrier layer, the middle layer palladium may be used to increase the thickness of the first metal layer, and the top layer of gold may be used for wire bonding (Wang [0116]).
Regarding claim 21, modified Yamane (by Ryu and Wang) teaches all of the features of claim 20.
Modified Yamane (by Ryu and Wang) further teaches wherein, in step E), the semiconductor chip (Yamane 1; ; Fig. 1 in view of Fig. 2; see [0108, 0118, 0125-0126]) is applied on the lead frame (Yamane 22; Fig. 1; [0116]) such that the first metallic layer (Yamane 4; [0109] in view of a material of Ryu 722b; [0118]; indium tin alloy) of the solder metal layer sequence (Yamane {6a, 6b, 6c, 4}; Fig. 1; [0109] in view of Ryu Fig. 14; {722a, 725, 722b}; Fig. 14; [0117-0119]) is applied on the third layer (Yamane 8c; Fig. 1;  [0115]; gold in view of Ryu Fig. 14) of the metallization layer sequence.  
Regarding claim 26, modified Yamane (by Ryu and Wang) teaches all of the features of claim 20.
Yamane (by Ryu and Wang) further teaches wherein the third layer (Yamane 8c; Fig. 1; [0115]; 0.05 .m.um.) has a layer thickness of 3 nm to 5 nm.
4.	Claims 23 are rejected under 35 U.S.C.103 as being unpatentable over Yamane et al. (US 20040201029 A1; hereinafter Yamane), in view of Ryu et al. (US 20140273318 A1; hereinafter Ryu), in view of the following statement. 
Regarding claim 23, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the indium tin alloy (Yamane 4; [0109] in view of a material of Ryu 722b; [0118]; indium tin alloy) (see below for “is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” ).
As noted above, modified Yamane (by Ryu) does not expressly disclose “(wherein the indium tin alloy) is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
). Also, the Applicant has not shown that “wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0014] of the “Specification” of the instant disclosure discloses other possible options such as “The indium-tin alloy of the first metallic layer may have the formula InxSnix with 0 < x < 1, preferably 0.5 < x < 1”. Therefore, no rationale is given that the invention will not function without “wherein the indium tin alloy xSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
”. Thus, the claimed “wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” is not critical to the invention. 
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In view of the above, it has been held that “wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
 is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
as claimed because having wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
can be optimized during routine experimentation depending upon a particular application which is desired for the indium tin alloy. Therefore, the claimed limitation of “wherein the indium tin alloy is InxSni~x 
    PNG
    media_image1.png
    12
    91
    media_image1.png
    Greyscale
” is not patentable over modified Yamane (by Ryu).
5.	Claim 25 is rejected under 35 U.S.C.103 as being unpatentable over Yamane et al. (US 20040201029 A1; hereinafter Yamane), in view of Ryu et al. (US 20140273318 Ryu), further in view of Choi et al. (US 20130037603 A1; hereinafter Choi). 
Regarding claim 25, modified Yamane (by Ryu) teaches all of the features of claim 16.
Modified Yamane (by Ryu) further teaches wherein the second metallic layer (Yamane 6c; [0109]; gold in view of Ryu 722a; [0118]; gold) (see below for “has a layer thickness of 500 nm to 2 um”).  
As noted above, modified Yamane (by Ryu) does not expressly disclose “(wherein the second metallic layer) has a layer thickness of 500 nm to 2 um)”.
However, in the analogous art, Choi teaches a method of forming a bonded structure ([Abstract]), wherein (Fig. 4; [0110+]) a first gold layer (118; Fig. 12; [0103]) is provided on an indium and tin layer ([0104-0105]), where the first gold layer (118; Fig. 12; [0103]) has a thickness of about 1 um to 1.5 
um ([0125]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Yamane’s (by Ryu) second metallic layer thickness in view of Choi’s first gold layer thickness, and thereby, modified Yamane’s (by Ryu and Choi) device will have wherein the second metallic layer (Yamane 6c; [0109]; gold in view of Ryu 722a; [0118]; gold in view of the thickness of Choi 118; Fig. 12; [0103, 0125]) has a layer thickness of 500 nm to 2 um (in view of the thickness of Choi 118; Fig. 12; [0103, 0125]; about 1 um to 1.5 um).
The ordinary artisan would have been motivated to modify Yamane in the manner set forth above, at least, because this inclusion provides a sufficiently thick gold Choi [0125, 0129]) that will help create a more reliable and efficient metal stack structure for bonding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898